DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6, 10-12, 14-16 and 18-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (USP 10,902,811).
Regarding claim 1, Wang’s figure 2 shows a shift register comprising the input control circuit (1) is connected to a first input signal terminal (input1), a second input
signal terminal (input2) and a first control node (PU) respectively, and the input control circuit (1) is configured to adjust a potential of the first control node (PU) in response to a first input signal (input1) output by the first input signal terminal or a second input signal (input2) output by the second input signal terminal: the output circuit (2) is connected to the first control node, a first clock signal terminal (CK1), a second clock signal terminal 
clock signal terminal to the first output terminal and output a second clock signal (CK2) from the second clock signal terminal to the second output terminal in response to the potential of the first control node (PU); the pull-down circuit (3) is connected to a second control node (PD), a power source terminal (VGL), the first output terminal and the second output terminal respectively, and the pull-down circuit (3) is configured to output a power source signal from the power source terminal to the first output terminal and the second output terminal respectively in response to a potential of the second control node (PD); and the detection scanning circuit (M5, M6) is connected to the first control node and the second control node respectively, and the detection scanning circuit is configured to control the potential of the first control node and the potential of the second control node;_and the detection scanning circuit comprises a first pull-down control transistor (M5) and a second pull-down control transistor (M6), a gate of the first pull-down control transistor (M5) is connected to the first control node (PU), a first electrode of the first pull-down control transistor is connected to the power source terminal (VGL), and a second electrode of the first pull-down control transistor (M5) is connected to the second control node (PD), a gate of the second pull-down control transistor (M6) is connected to the second control node (PD), a first electrode of the second pull-down control transistor is connected to the power source terminal (VGL), and a second electrode of the
second pull-down control transistor is connected to the first control node (PU); wherein the first input signal terminal is connected to a first output terminal of a shift
register unit at a previous stage, and the second input signal terminal is connected to a

circuit comprises a first pull-down transistor (M3) and a second pull-down transistor (M8), wherein a gate of the first pull-down transistor is connected to the second control node (PD), a first electrode of the first pull-down transistor is connected to a power source terminal (VGL), and a second electrode of the first pull-down transistor is connected to the first output terminal (out1); and a gate of the second pull-down transistor (M8) is connected to the second control node (PD), a first electrode of the second pull-down transistor is connected to the power source terminal (VGL), and a second electrode of the second pull-down transistor is connected to the second output terminal (out2) as called for in claims 1 and 16.
Regarding claims 2-4, 11, Wang’s figure 2 shows the input control circuit comprises: a first input control sub-circuit (M11) and a second input control sub-circuit (M1); a first output transistor (M2), a second output transistor (M9), a first capacitor (C1), a second capacitor (C2); wherein the first input control sub-circuit is connected to the first input signal terminal and the first control node respectively, and the first input control sub-circuit is configured to output the first input signal to the first control node in response to the first input signal; and the second input control sub-circuit is connected to the second input signal terminal and the first control node respectively, and the second input control sub-circuit is configured to output the second input signal to the first control node in response to the second input signal.
Regarding claim 5, Wang’s figure 2 shows a first output transistor (M2) and a second output transistor (M9).

Regarding claim 10, Wang’s figure 2 shows the detection scanning circuit (M5, M6) is configured to control the second control node to be at a second potential when the first control node is at a first potential, and control the first control node to be at a second potential when the second control node is at a first potential.
Regarding claim 12, the recited methods steps are seen to be present in the circuit arrangement of Wang’s figure 2 as noted in the above under the rejection of claim 1.
Regarding claim 14, Wang’s figure 4 shows the first and second clock signal (CK1, CK2) have the same timing sequence, that is, they both have identical frequency.
Regarding claim 15, Wang’s figure 4 shows the second clock signal (CK2) maintains at the second potential (logic low) during the input stage (period t1) and output stage (period t2).
Regarding claim 18, Wang’s figure 2 shows at least two of the shift register units (stage 1 and stage 3) are connected to the same first clock signal terminal (CK1), and at least two
of the shift register units (stage 2 and stage 4) are connected to the same second clock signal terminal (CK2).
Regarding claim 19, Wang’s figure 2 shows the shift register units at odd stages (stage 1 and stage 3) are connected to a same first clock signal terminal (CK1) and are connected
to a same second clock signal terminal; and the shift register units at even stages (stage 2 and stage 4) are connected to a same first clock signal terminal and are connected to a same second clock signal terminal (CK2); and the first clock signal terminal to which the shift register units at odd stages are connected is different from the first clock signal 
Regarding claim 20, Wang’s shift register used in a gate driver circuit included in a display device.
Regarding claims 21-25, Wang’s figure 2 shows the input control circuit comprises: a first input control sub-circuit (M11) and a second input control sub-circuit (M1); a first output transistor (M2), a second output transistor (M9), a first capacitor (C1), a second capacitor (C2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






9/23/2021
/TUAN T LAM/Primary Examiner, Art Unit 2842